Citation Nr: 9908896	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-02 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts


THE ISSUE

Dissatisfaction with the initial rating action following a 
grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Maggie Dodd, Agent


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
December 1970. 

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
October 1996, by the Boston, Massachusetts Regional Office 
(RO), which granted service connection for PTSD and assigned 
a 30 percent disability rating effective March 19, 1996.  A 
notice of disagreement with the rating assigned was received 
in October 1996.  A statement of the case was issued in 
December 1996.  A substantive appeal was received in January 
1997.  The veteran appeared and offered testimony at a 
hearing before a hearing officer at the RO in January 1997.  
A lay statement and private medical statement were received 
in January 1997.  

Thereafter, a hearing officer's decision was entered in April 
1997, which increased the evaluation for the veteran's PTSD 
from a 30 to a 70 percent rating effective March 19, 1996.  A 
supplemental statement of the case was issued in April 1997.  
The appeal was received at the Board in February 1999.  

The Board has rephrased the issue on appeal in light of the 
holding in Fenderson v. West, 12 Vet. App. 119 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's service-connected PTSD is currently 
manifested by flashbacks and recurrent nightmares about his 
experiences in Vietnam, intrusive thoughts, avoidance of 
reminders of Vietnam, markedly diminished interest in 
stimulating activities, difficulty sleeping, irritability, 
outbursts of anger, hyper-vigilance, exaggerated startle 
response, social isolation, and marked social and 
occupational impairment due to these symptoms, with a Global 
Assessment of Functioning (GAF) score of 40.  

3.  The veteran's PTSD leaves him virtually isolated.  


CONCLUSION OF LAW

The criteria for a 100 percent disability evaluation for PTSD 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10 (1996); 38 C.F.R. §§ 4.126, 4.130, 
Diagnostic Code 9411 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, we find that he has presented a claim which 
is plausible.  A claim that a service-connected condition has 
become more severe is well-grounded where the veteran asserts 
that a higher rating is justified due to the increase in 
severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1991); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  
Moreover, all relevant facts have been properly developed.  
Therefore, no further assistance to the veteran is required 
to comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).  

A.  Factual Background.

The pertinent facts in this case are not in dispute and may 
be briefly described.  The record indicates that the veteran 
served in Vietnam from June 1969 to June 1970.  The 
Certificate of Discharge or Release from Active Duty (DD Form 
214) reflects that the veteran served as a light weapons 
infantryman.  The veteran's military personnel file, 
including his DD Form 214, reflects that he was awarded the 
Combat Infantryman Badge, the Vietnam Service Medal, the 
National Defense Service Medal, the Air Medal, the Army 
Commendation Medal, and the M-16 Marksman.  The service 
personnel records indicate that the veteran was involved in 
the Tet 69 counteroffensive.  

The veteran was afforded a VA psychiatric examination in July 
1996, at which time it was reported that the veteran was 
stationed in a war zone, was a machine gunner and an ammo 
bearer; he recalled using an M-16 and being an active squad 
leader.  The veteran reported that his unit was a search and 
destroy company; they were sent out on long missions and 
resupplied by chopper.  The veteran explained that a person 
could not see anything or talk; he stated that if you were 
shot at, another sense of fear would start.  The veteran also 
explained that a person had to harden himself or herself to 
the reality that there might not be a tomorrow.  

It was noted that the veteran suffered the reliving of the 
trauma, the numbing and avoidance and the hyperarousal 
consistent with PTSD.  The veteran indicated that he was 
mostly troubled by rage, hyperarousal and quick temper; he 
also reported daily intrusions into his life and an inability 
to manage.  It was also noted that the veteran had survival 
guilt; he was completely socially isolated both at work and 
at home.  The veteran further indicated that he continued to 
have flashbacks, which occurred when the helicopters from the 
nearby state police barracks passed overhead; he also 
reported nightmares approximately two times a month.  It was 
further noted that the veteran had difficulty sleeping, 
hyperalert, and continued to be startled by loud noises.  

On mental status evaluation, the veteran was alert, oriented 
and cooperative.  He used overinclusive and digressive 
language in a very apparent attempt to avoid talking about 
effectively intense material.  If he answered a question 
directly, his eyes filled with tears and his voice became 
tremulous and he stopped speaking.  He denied depression, 
homicidality, or suicidality and did not know how to 
understand his sudden impulses for self-destruction.  He 
showed no evidence of a formal thought disorder.  His insight 
into his own condition was still very limited.  His social 
judgment had, at times, been adversely affected by his 
symptomatology and at times, especially around anniversary 
reactions, he represented a danger to others.  The pertinent 
diagnosis was PTSD.  

By a rating action in October 1996, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
rating, effective March 19, 1996.  

At the time of his personal hearing in January 1997, it was 
reported that the veteran had been employed by the Framingham 
Housing Authority for the past 15 years; however, without the 
protection of the union, affirmative action, and his 
seniority status, he would have been fired years ago.  It was 
also reported that the veteran's wife and children had to 
walk on eggshells, and keep things from him, in an effort to 
control his rages.  The veteran's wife contended that, prior 
to service, he was a sweet, gentle and patient person who 
wanted to be a teacher and coach; however, following service, 
he was always in a rage and always angry.  The veteran's wife 
also indicated that he didn't trust anyone because he felt 
that everyone was out to get him.  She further noted that, 
because of the veteran's violent rages and screaming fits, 
the family had become isolated from people including other 
family members.  The veteran's wife related that he had been 
in therapy for a year and was taking medication; as a result, 
he has been much better.  The veteran testified that he 
continued to have nightmares and vivid dreams; he also had 
problems with crowds.  The veteran maintained that Vietnam 
has permeated every aspect of his life; he stated that 
Vietnam robbed him of his youth, hopes and dreams, and that 
his life will never be free of the sadness, rage and guilt 
caused by his Vietnam experiences.  

Received in January 1997 was a statement from [redacted], 
Director of Maintenance at Framingham Housing Authority, who 
reported that as the veteran's supervisor he viewed his 
behavior as irrational.  Mr. [redacted] indicated that, after 
several years of continual discussion, he was able to 
convince the veteran to seek medical help.  Mr. [redacted] 
indicated that it has been difficult having the veteran as an 
employee; he explained that, for reasons unbeknown to anyone, 
the veteran tended to go into violent rages, and throw 
equipage and materials at his fellow employees.  Mr. [redacted] 
also indicated that although he has not been told, the 
veteran's associates refer to him as "Mad Dog" and believe 
that he is crazy.  Mr. [redacted] further indicated that he is so 
afraid of the veteran's uncontrollable rage that he has left 
him alone and found someone else to do his job.  Mr. [redacted] 
noted that he and the veteran's co-workers have learned not 
to make sudden movements, noise or approach him from the 
right side; he reacts defensively and sometimes aggressively.  
Mr. [redacted] reported that many accommodations are made for the 
veteran in the work environment; he noted that the veteran 
has been denied promotion due to his state of mind, as he 
appears to be unable to deal with the responsibilities of 
management, and he has no ability to interact with employees.  
Mr. [redacted] affirmed that, if it were not for state tenure, the 
union and his affirmative action status as a veteran, the 
veteran probably would not continue to be employed with that 
agency.  

Of record is a private medical report from James L. Kennedy, 
Ph.D., dated in January 1997, who concluded that the veteran 
was suffering from severe chronic PTSD, resulting from his 
combat service in Vietnam.  Dr. Kennedy noted that the 
contrast of the veteran's behavior before and after was 
striking and clear.  Before he was loving, gentle, and family 
oriented; however, upon his return from service, he was 
perpetually hypervigilent and rageful.  Dr. Kennedy stated 
that the veteran's PTSD had determined the course of his 
life.  He noted that the veteran has lived in emotional 
isolation and has been able to work only in a situation that 
was willing to tolerate behavior that would otherwise led to 
his discharge.  The diagnostic impression was PTSD, chronic, 
severe.  

By rating action of April 1997, the RO granted increased the 
evaluation for the veteran's PTSD from 30 percent to 70 
percent, effective March 19, 1996, on the basis of the 
Hearing Officer's decision which determined that a 70 percent 
disability rating was warranted.  

B.  Legal analysis.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history.  38 C.F.R. § 4.2 (1998).  

Under Diagnostic Code 9411 of the Rating Schedule, prior to 
November 7, 1996, (hereinafter old criteria), a 70 percent 
evaluation is warranted when the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired, and when the psychoneurotic symptoms are 
of such severity and persistence that there is severe 
impairment in the ability to obtain and retain employment.  A 
100 percent evaluation requires that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community or that there 
are totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior or that the individual is demonstrably unable to 
obtain or retain employment.  38 C.F.R. Part 4, Diagnostic 
Code 9411.  

In Johnson v. Brown, 7 Vet. App. 95, 99, (1994), the Court 
held that the evaluative factors listed as criteria for a 100 
percent rating under the old criteria of Diagnostic Code 9411 
represent three independent criteria.  The Court further 
instructed that should the Board determine that any one of 
the three independent criteria has been met, then a 100 
percent rating should be assigned.  

The Board also notes that the VA schedular criteria for 
rating psychiatric disorders were revised, effective November 
7, 1996.  The Court has held that, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provided otherwise or permitted 
the Secretary of the VA to do otherwise and the Secretary did 
so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (1996), 
as amended by 61 Fed. Reg., No. 196, 52695-52702 (October 8, 
1996).  

A 70 percent PTSD rating is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent PTSD schedular rating requires 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1996), as amended by 
61 Fed. Reg., No. 196, 52695-52702 (October 8, 1996).  

The Board will apply the old criteria under Diagnostic Code 
9411, as the application of that criteria to the facts of 
this case warrants a grant of the veteran's claim regarding 
his service-connected PTSD.  

In this regard, the Board notes that the veteran continues to 
complain of recurrent nightmares involving combat 
experiences, flashbacks, difficulty sleeping, intrusive 
thoughts, difficulty concentrating, irritability, avoidance, 
and outbursts of anger.  During the recent VA examination in 
July 1996, it was noted that the veteran's eyes filled with 
tears and his voice became tremulous when intense materials 
were discussed.  Further, the record indicates that the 
veteran's social life is nil with his only social 
relationship being with his wife; he lives in almost totally 
isolated existence because any interaction with people or 
crowds causes him to become anxious and angry.  
Significantly, during the personal hearing in January 1997, 
the veteran's wife reported that because of the veteran's 
violent rages and screaming fits, the family had become 
isolated from people including other family members.  The 
veteran himself testified that he had problems with crowds.  
In the Board's judgment, such evidence certainly suggests 
that the veteran exists in virtual isolation, avoiding 
situations which make him extremely uncomfortable (such as 
crowds) and other people, with the exception of those who are 
closest to him.  

In this regard, the Board acknowledges statements on file, 
particularly those prepared by Mr. [redacted], veteran's 
supervisor at work, reflecting the veteran's inability to 
work with supervisors and other employees; it was noted that 
the veteran functioned best when he is left alone.  In a 
statement dated in January 1997, Mr. [redacted] reported that the 
veteran tended to go into violent rages, and throw equipage 
and materials at his fellow employees; he noted that, as a 
result, the veteran has been denied promotion due to his 
state of mind, as he appears to be unable to deal with the 
responsibilities of management, and he has no ability to 
interact with employees.  The assessment of the veteran's 
condition was essentially confirmed by Dr. Kennedy, who noted 
that the veteran has lived in emotional isolation and has 
been able to work only in a situation that was willing to 
tolerate behavior that would otherwise lead to his discharge.  

Under these circumstances, the Board finds that the totality 
of the evidence supports the conclusion that symptoms 
associated with the veteran's service-connected PTSD have 
rendered him virtually isolated from the community.  
Accordingly, resolving all doubt in the veteran's favor, the 
Board concludes that the veteran meets the requirements for a 
total schedular rating under the old criteria.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.7, Part 4, Diagnostic Code 9411 (1996).  


ORDER

A 100 percent rating for PTSD is granted.  



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


